 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 1 of 40 PageID #: 825
                                                                                   1


 1                        UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
 2                            SOUTHEASTERN DIVISION

 3    UNITED STATES OF AMERICA,

 4          Plaintiff,

 5          vs.                            Cause No. 1:16-CR-00058 AGF

 6    JAMES CLAY WALLER, II,

 7         Defendant.
      =============================================================
 8                          SENTENCING HEARING

 9                  BEFORE THE HONORABLE AUDREY G. FLEISSIG
                          UNITED STATES DISTRICT JUDGE
10
                            DECEMBER 19, 2017
11    =============================================================

12                                   APPEARANCES

13    For Plaintiff:

14    Mr. Larry H. Ferrell
      Assistant United States Attorney
15    555 Independence, 3rd Floor
      Cape Girardeau, MO 63703
16

17    For Defendant:

18    Mr. John M. Lynch
      LAW OFFICES OF JOHN M. LYNCH, LLC
19    7777 Bonhomme Ave., Suite 1200
      Clayton, MO 63105
20

21
                                    Reported by:
22
                  Alison M. Garagnani, CCR #475, CSR, RMR, CRR
23                          Official Court Reporter
                          United States District Court
24                         555 Independence, Room 3100
                            Cape Girardeau, MO 63703
25                               (573) 331-8832
 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 2 of 40 PageID #: 826
                                                                                   2


 1                (THE PROCEEDINGS BEGAN AT 11:06 A.M.)

 2    (THE FOLLOWING PROCEEDINGS WERE HELD IN OPEN COURT AND WITH

 3    THE DEFENDANT PRESENT:)

 4                THE COURT:     Are you ready to proceed?

 5                MR. FERRELL:      The Government is ready, Your Honor.

 6                THE COURT:     This matter scheduled before the Court

 7    today is the United States of America versus James Clay

 8    Waller the Second.       It is Case Number 1:16-CR-0058-1 AGF.

 9                And the United States is represented by Assistant

10    United States Attorney Larry Ferrell.

11                And Mr. Waller is present and represented by his

12    attorney Mr. John lynch.

13                This matter is scheduled before the Court today for

14    sentencing following the Defendant's plea of guilty, the plea

15    that was to Count I of the indictment.           The plea that was

16    entered into in this matter is what we call a (c)(1)(C) plea,

17    which means that it is a proposed finding plea agreement by

18    the parties.

19                I did not accept the Defendant's plea at the time

20    that he appeared before me but did advise the parties that if

21    I was not inclined to accept the Defendant's plea and be

22    bound by the parties' plea agreement, that I would so advise

23    the parties.

24                I have had since that time the opportunity to

25    review the presentence report and other matters with respect
 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 3 of 40 PageID #: 827
                                                                                   3


 1    to this case, and I am willing to accept the Defendant's plea

 2    of guilty in this matter and be bound by the parties' plea

 3    agreement, but obviously we should go through the

 4    proceedings.     I just wanted to let you know it was not my

 5    intent to advise you that I was unwilling to abide by that

 6    plea agreement.

 7                 Now, have any victims who were required to be

 8    notified of these proceedings, in fact, been notified?

 9                 MR. FERRELL:     They have been notified, Your Honor.

10    And at the appropriate time, as the Court should request,

11    Jacque Waller's mother, Ruby Rawson, would like to address

12    the Court.

13                 THE COURT:     All right.    And she will, of course, be

14    given an opportunity to do so.

15                 All right.     Mr. Waller, you may recall my name is

16    Audrey Fleissig.      I'm the district judge to whom your case

17    has been assigned.        I'm going to tell you a little bit about

18    how we're going to proceed here today.           I know I discussed

19    this with you somewhat at the time of your plea as well.

20                 Under the sentence Sentencing Reform Act of 1984

21    the United States Sentencing Commission issued guidelines for

22    judges to consider when sentencing someone in a criminal

23    case.    The sentencing guidelines used to be binding on the

24    judges, but now they are applied in an advisory manner.

25                 I am still required to arrive at a sentencing
 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 4 of 40 PageID #: 828
                                                                                   4


 1    guideline range and to consider that range along with other

 2    factors at the time of the sentencing.           And in reviewing the

 3    parties' plea -- binding plea agreement that is exactly what

 4    I have done.

 5                So today I will be making calculations under the

 6    sentencing guidelines to arrive at a guideline range and

 7    consider that range in light of the parties' plea agreement.

 8    I will consider the impact of the parties' plea agreement and

 9    any other sentencing agreements.

10                Had there been any objections to the presentence

11    report I would have heard those objections and ruled on them,

12    but I did not see objections by either party; is that

13    correct?

14                MR. FERRELL:      That's correct, Your Honor.

15                MR. LYNCH:     That is correct, Your Honor.         We've

16    filed notice of acceptance to the report with the Court.

17                THE COURT:     All right.     I will consider statements

18    by the Assistant United States Attorney and by your attorney,

19    sir.    I will also listen to any statements that you care to

20    make.    And I will also hear from any victims who wish to be

21    heard here today.

22                I will consider whether a non-guideline sentence is

23    appropriate after considering whether a departure up or down

24    under the guidelines themselves is appropriate.

25                And then in evaluating the parties' binding plea
 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 5 of 40 PageID #: 829
                                                                                   5


 1    agreement I also consider all of the factors in 18 United

 2    States Code Section 3553(a) to determine whether a guideline

 3    or non-guideline sentence is appropriate.            These factors

 4    include the nature and circumstances of the offense and the

 5    history and characteristics of the Defendant, the need for

 6    the sentence imposed to reflect the seriousness of the

 7    offense, to promote respect for the law and to provide just

 8    punishment for the offense, to provide adequate deterrence to

 9    criminal conduct and to protect the public from further

10    crimes of the Defendant, to provide the Defendant with needed

11    educational or vocational training, medical care or other

12    correctional treatment in the most effective manner.

13                The factors also include the kinds of sentences

14    available, the need to avoid unwarranted differences between

15    similarly situated defendants who are facing similarly

16    situated offenses and the need to provide restitution to the

17    victims.

18                Now, have both parties received and had an

19    opportunity to review the final presentence report?

20                MR. LYNCH:     Yes, Your Honor.

21                MR. FERRELL:      The Government has, Your Honor.

22                THE COURT:     All right.     Mr. Lynch, have you

23    reviewed that with your client?

24                MR. LYNCH:     I have, Your Honor.

25                THE COURT:     All right.     As set forth in the
 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 6 of 40 PageID #: 830
                                                                                   6


 1    presentence report -- I'm sorry, Mr. Waller, did you need to

 2    speak with your attorney?

 3                THE DEFENDANT:      I have.

 4                THE COURT:     All right.     As set forth in the

 5    presentence report, under the sentencing guidelines we begin

 6    at a base offense level of 43, and that is by employing the

 7    cross-reference on Section 2A6.2, which requires that we

 8    cross-reference another section if the offense involved the

 9    commission of another offense and we apply the greater of

10    those sections, which in this case is section 2A1.1, which is

11    murder in the first degree, which is how we arrive at the

12    base offense level of 43.

13                From that pursuant to the terms of the plea

14    agreement two levels are deducted for Mr. Waller's acceptance

15    of responsibility taking us to a total offense level of 41.

16                With respect to the criminal history Mr. Waller has

17    three prior criminal convictions, only one of which gives

18    rise to criminal history points under the guidelines, and

19    that is the conviction in 2011, which has -- carries three

20    criminal history points for a total of three points placing

21    Mr. Waller in Criminal History Category II.

22                At a total offense level of 41 and a Criminal

23    History Category of II the sentencing guideline range is 360

24    months to life.

25                Now, are both parties in agreement with respect to
 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 7 of 40 PageID #: 831
                                                                                   7


 1    those guidelines calculations?

 2                MR. FERRELL:      The Government is, Your Honor.

 3                MR. LYNCH:     Yes, Your Honor.

 4                THE COURT:     All right.     I therefore adopt the

 5    presentence report as my findings of fact and legal

 6    conclusions with respect to the advisory sentencing

 7    guidelines.     Now, under Local Rule 13.05 it is the procedure

 8    of this Court to hold a bench conference in every plea and

 9    every sentencing hearing.

10                We will now conduct the bench conference, and this

11    portion of the transcript of this hearing will be filed under

12    seal.

13                And do you have the headphones here as well?

14    That's how we conduct these bench conferences.

15                All right.     So, Mr. Waller, this is what's going to

16    happen here.     Mr. Waller, what's going to happen here is in a

17    minute is the two attorneys are going to come up here and

18    speak to me, and I'm going to ask you at that time to put

19    those headphones on, and we are going to conduct a discussion

20    off the record -- off the public record.

21                And the first thing I'm going to ask you is if you

22    can hear me.     And I just want you to nod your head for yes or

23    shake your head for no, because if you say something, I may

24    not be able to hear you.        And if at any time you don't hear

25    or you don't understand what I'm saying or at any time you
 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 8 of 40 PageID #: 832
                                                                                   8


 1    need to speak with your attorney, then I want you to just

 2    raise your hand, and I will send your attorney back to speak

 3    with you; okay?

 4                THE DEFENDANT:      Uh-huh.

 5                THE COURT:     All right.

 6                (Proceedings were held at side bar, outside the

 7    hearing of the jury.)

 8                (PURSUANT TO LOCAL RULE 13.05, A BENCH CONFERENCE

 9    WAS HELD ON THE RECORD AND PLACED UNDER SEAL, AFTER WHICH THE

10    FOLLOWING PROCEEDINGS CONTINUED IN OPEN COURT:)

11                THE COURT:     Now, Mr. Waller, can you hear me?

12                THE DEFENDANT:      Uh-huh.

13                THE COURT:     He has said, "Yes."       And I assume we

14    went through this process at the time of your plea as well.

15    We do this in every plea and every sentencing.             We discuss

16    whether a Defendant is or is not providing cooperation to the

17    Government:     Do you understand that, sir?

18                THE DEFENDANT:      Yes.

19                THE COURT:     He has said, "Yes."       And you understand

20    what I mean by cooperation, sir?

21                THE DEFENDANT:      I provided cooperation.

22                THE COURT:     Okay.    So we're going to have an issue

23    here, folks.

24                MR. LYNCH:     Maybe I can make the statement if the

25    Court would allow and that would clarify the issue for
 Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 9 of 40 PageID #: 833
                                                                                   9


 1    Mr. Waller.

 2                THE COURT:     Mr. Waller, are you able to hear your

 3    attorney here, sir?

 4                THE DEFENDANT:      Yes.

 5                MR. LYNCH:     Mr. Waller indeed did sit down with a

 6    United States Attorney's Office in another jurisdiction for

 7    purposes of providing information relating to an unrelated

 8    crime.    Mr. Waller's position was that in return for that

 9    particular offer he was to receive some sort of cooperation.

10                However, he also understands that with respect to

11    this particular case there is no offer of cooperation such

12    that he receives a substantial assistance departure motion by

13    the Government.      So he understands and is clear that the

14    Government at this juncture is not filing a motion to get

15    credit for cooperation.

16                Does that make sense?

17                THE COURT:     Mr. Ferrell, is there anything that you

18    want to add to this?

19                MR. FERRELL:      Other than the fact that it's my

20    understanding that there is no motion at this particular

21    point we think -- we believe factually and legally there's no

22    basis for the motion.

23                Having talked with the U.S. attorneys and

24    investigators involved in that matter out there it's my

25    understanding today that there is no motion before the Court
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 10 of 40 PageID #: 834
                                                                                   10


 1    asking to go outside the plea agreement, that the defense is

 2    here today to request a sentence of 420 months be imposed and

 3    is not requesting a downward departure.

 4                THE COURT:     All right.    And, Mr. Waller, I'm going

 5    to tell you the statement that I have received here by the

 6    prosecutors in this case and that is a statement stating that

 7    you have not provided substantial assistance to the

 8    Government certainly at least with respect to the United

 9    States Attorney's Office here and that in connection with

10    your sentencing here today that the Government will not be

11    filing a motion for a downward departure from this 420-month

12    agreed sentence on your behalf:         Do you understand that, sir?

13                THE DEFENDANT:      I did -- I didn't tell the

14    investigators -- I did tell the investigators the other

15    person that was involved in this.         I did tell them that.

16    And, yes, I mean, I understand.

17                THE COURT:     All right.    And you understand,

18    Mr. Waller, that to the extent that you may have provided

19    some information to the prosecutors with respect to this

20    particular case, the case pending against you --

21                THE DEFENDANT:      Yeah, I'm talking about that one.

22                THE COURT:     All right.    And you understand that the

23    decision whether to file a motion for substantial assistance

24    and whether to accept your substantial assistance in

25    connection with the charge that is pending in this court is
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 11 of 40 PageID #: 835
                                                                                   11


 1    solely up to the prosecutors:           Do you understand that, sir?

 2                THE DEFENDANT:      Uh-huh.

 3                THE COURT:     And you understand that I can't make

 4    them agree to accept your cooperation in connection with the

 5    charge that is pending against you in this court:             Do you

 6    understand that?

 7                THE DEFENDANT:      Uh-huh, yes.

 8                THE COURT:     And you understand that whatever

 9    discussions you had with the prosecutors in connection with

10    this current charge was taken into account by the prosecutors

11    when they entered into this plea agreement with you:              Do you

12    understand that?

13                THE DEFENDANT:      Sure.     Yeah.

14                THE COURT:     All right.      So you understand that this

15    current plea agreement does not provide for you to be

16    receiving any benefit other than what is reflected in this

17    binding plea agreement in connection with any cooperation

18    that you provided to the United States Attorney's Office for

19    the Eastern District of Missouri:           Do you understand that?

20                THE DEFENDANT:      Okay.     Yes.

21                THE COURT:     And you understand that you will not be

22    receiving any -- any downward departure from the agreed

23    sentence amount in connection with any cooperation that you

24    provided to the prosecutors in this case?

25                THE DEFENDANT:      Okay.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 12 of 40 PageID #: 836
                                                                                   12


 1                THE COURT:     All right.      And do you have any

 2    question about that, sir?

 3                THE DEFENDANT:      Pardon?

 4                THE COURT:     Do you have any question about that?

 5                THE DEFENDANT:      No.

 6                THE COURT:     All right.      And so the statement that I

 7    have here is that you have not provided substantial

 8    assistance and that no motion for a downward departure will

 9    be filed on your behalf in connection with the instant

10    charge; isn't that correct?           Is that your understanding as

11    well?

12                THE DEFENDANT:      Okay.

13                THE COURT:     All right.      Now, I am aware, sir, that

14    you filed this pro se motion for a Rule 35 motion in

15    connection with some -- some cooperation that you believe you

16    provided in another district; is that correct, sir?

17                THE DEFENDANT:      Yes.     On both -- I'm supposed --

18    the guy out there put me in harm's way, and they told me if I

19    would -- if I was to do the things that I did, that they

20    would help me.

21                THE COURT:     And you understand, sir, that that --

22    those matters are not before me now?

23                THE DEFENDANT:      I understand that.

24                THE COURT:     Do you understand that?

25                THE DEFENDANT:      I do now, yes.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 13 of 40 PageID #: 837
                                                                                   13


 1                THE COURT:     You understand that was provided to

 2    another office and that that procedure of a Rule 35 motion is

 3    one that can apply to a sentence after it has been imposed:

 4    Do you understand that?       Do you understand that, Mr. Waller?

 5                THE DEFENDANT:      Yes, ma'am.

 6                THE COURT:     And so I don't know what has or hasn't

 7    happened with respect to that other office.

 8                Mr. Ferrell, his understanding is that nothing

 9    would impact this sentencing here today.

10                Mr. Ferrell, do you have any understanding one way

11    or another whether the possibility of a Rule 35 motion from

12    that district is still an open question?

13                MR. FERRELL:     It is not, Your Honor.       I appreciate

14    the opportunity to clarify the record.           I spoke directly with

15    the Assistant United States Attorney handling that

16    investigation as well as the investigating officers.

17                Mr. Waller provided information he had about an

18    assault which occurred there.         This assault occurred on video

19    camera in front of correctional officers, and the defendant

20    in that case admitted his crime.

21                So according to -- well, my evaluation of the facts

22    and evaluation of the facts and the facts provided by the

23    Assistant United States Attorney Mr. Waller's providing the

24    statements in no way rises to the level of substantial

25    assistance as with regard to filing a motion for downward
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 14 of 40 PageID #: 838
                                                                                   14


 1    departure.

 2                 THE COURT:    All right.     And, Mr. Waller, have you

 3    heard what just has been said with respect to the Rule 35 pro

 4    se motion that you filed?

 5                 THE DEFENDANT:     Yes.    That's beyond the facts.

 6                 THE COURT:    All right.

 7                 THE DEFENDANT:     Mr. Ferrell is apparently not aware

 8    of all that took place, or he just doesn't want to help me

 9    for what happened, because I was put in some danger --

10    ongoing danger because of the -- of the gang members that

11    were involved.

12                 I'm getting -- I'm unfortunately getting ready to

13    go back into federal prison and not provided protection,

14    because those gang members have been convicted, and now

15    because of their convictions there is nothing set in place to

16    protect me.

17                 MR. LYNCH:    Mr. Waller, can you hear me?

18                 THE DEFENDANT:     Uh-huh.

19                 MR. LYNCH:    Mr. Waller has been apprised of what

20    Mr. Ferrell just informed the Court with respect to the

21    nature of any cooperation offer in the Southern District of

22    California.

23                 With respect to any safety concerns Mr. Waller has

24    I've already notified the U.S. Marshals that in the event

25    there would be a safety issue the U.S. Marshals are possessed
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 15 of 40 PageID #: 839
                                                                                   15


 1    of sufficient resources to accommodate any issue with respect

 2    to Mr. Waller's residency in the Federal Bureau of Prisons.

 3                So he has been aware made aware of that phenomenon.

 4    Notwithstanding, I do believe that he is well aware that with

 5    respect to this case there is no motion for a departure by

 6    the Government for purposes of providing cooperation.

 7                Mr. Waller has also been made aware that his own

 8    pro se motion to compel, a 35(b) motion in an unrelated

 9    matter, was, A, inapplicable in this particular case and, B,

10    premature in light of the fact that he had not been sentenced

11    yet.

12                So with respect to both aspects -- A, cooperation

13    in this case, B, cooperation in this California matter --

14    Mr. Waller has been made aware the answer is simply no at

15    this juncture.

16                THE COURT:     All right.

17                THE DEFENDANT:      Yes.

18                THE COURT:     Am I -- and you understand that,

19    Mr. Waller?

20                THE DEFENDANT:      Yes.

21                THE COURT:     And, Mr. Lynch, will you be in a

22    position to following the sentencing in this matter to

23    discuss with Mr. Waller what, if any, recourse he has with

24    respect to any cooperation that he provided to the other

25    district?
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 16 of 40 PageID #: 840
                                                                                   16


 1                 MR. LYNCH:     Yes, ma'am.     And absolutely I've

 2    already informed Mr. Waller that I would do that for him

 3    following the sentencing today.

 4                 THE COURT:     And you understand that as well,

 5    Mr. Waller?

 6                 THE DEFENDANT:     Yes.

 7                 THE COURT:     All right.     Is there anything further

 8    that needs to be placed on the record with respect to

 9    cooperation?

10                 MR. FERRELL:     No, Your Honor.

11                 MR. LYNCH:     Not on behalf of the Defendant, Your

12    Honor.

13                 THE COURT:     All right.     Then we will return to the

14    open record, and you can go ahead and take those headphones

15    off, sir.

16                 Now, as I stated, in the Statute Section 3553 --

17                 MR. LYNCH:     Your Honor, I hate to interrupt, but

18    Mr. Waller says he's not feeling well and would like a glass

19    of water.

20                 THE COURT:     That's fine.

21                 MR. LYNCH:     If I can find a glass of water

22    somewhere.

23                 THE COURT:     That's a different matter.

24                 (A discussion was held off the record.)

25                 THE COURT:     Are you okay, Mr. Waller?
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 17 of 40 PageID #: 841
                                                                                   17


 1                 THE DEFENDANT:     Yeah.

 2                 THE COURT:    All right.    Now, as I stated, the

 3    Statute Section 3553 also lists the factors under the statute

 4    that I should consider in setting the appropriate sentence

 5    and in evaluating the propriety of the parties' binding plea

 6    agreement.

 7                 And, Mr. Lynch, would you now like to speak on

 8    Defendant's behalf both by way of allocution and to address

 9    those factors.     After that time I will give you an

10    opportunity, Mr. Waller, to make a statement.            And I will

11    hear from any victims who wish to make a statement.             And

12    finally I will hear from Mr. Ferrell.

13                 MR. LYNCH:    Yes, Your Honor.      Thank you.    And I

14    will keep it brief.

15                 Your Honor, as the Court is fully aware, this case

16    comes from a very difficult crime that occurred in this

17    community.    I would ask the Court to accept the 420-month

18    joint recommended sentence.        It's a substantial sentence,

19    Your Honor.

20                 I would also note that it fits squarely within the

21    designated guideline range.        So if the Court is going to

22    engage in a comparative analysis for purposes of avoiding an

23    unwarranted disparity, the requested sentence would not

24    create such an unwarranted disparity if the Court were

25    inclined to further engage in such an analysis.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 18 of 40 PageID #: 842
                                                                                   18


 1                I would say this from Mr. Waller's point of view.

 2    He has difficulty speaking when he's nervous.            So he's

 3    thinking what he wants to say, but it doesn't come out as far

 4    as being articulated in the way he would like it to, so I'm

 5    speaking on his behalf in many respects.

 6                This particular requested sentence was also the

 7    product of much negotiation between the Government and myself

 8    over the course of several months.          I think it is a fair and

 9    equitable result to a particularly egregious case.

10                But the most important aspect Mr. Waller wanted me

11    to emphasize to the Court -- and I'm not going to get into

12    the facts and circumstances underlying the crime at issue

13    because of the sensitivity associated with that.             Mr. Waller

14    wants to provide much needed closure to his children, to the

15    family of the deceased and all the parties that were affected

16    by this particular crime.

17                He has readily accepted responsibility for this

18    crime not only in the state case but also in this case.              And

19    I think the Court should acknowledge that acceptance with

20    respect to imposing sentence in this case and give everybody

21    the closure they need in this close-knit community.

22                Thank you, Your Honor.

23                THE COURT:     Thank you.

24                Mr. Waller, it is now your opportunity to make a

25    statement if you wish.       Please understand, sir, you are not
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 19 of 40 PageID #: 843
                                                                                   19


 1    required to say anything at all.         Your attorney has spoken on

 2    your behalf, but it is your right to do so.            And I will hear

 3    anything that you wish to say, sir.

 4                THE DEFENDANT:      Okay.   Is this the only time I'm

 5    going to get to talk with everyone?

 6                THE COURT:     Yes, sir.

 7                THE DEFENDANT:      All right.    Well, I want to start

 8    off with in -- in respect to my -- to the family.             Can I look

 9    back?

10                THE COURT:     You may.

11                THE DEFENDANT:      Your Honor, I had a -- had a

12    beautiful family, but for -- I had beautiful kids, and I

13    should not have had to accept adultery.           I shouldn't have

14    had -- I shouldn't have had to accept it.           I shouldn't

15    have -- I should not have accepted that kind of stuff.              And

16    when I was put in that position, obviously I didn't handle it

17    very well at all.      And she -- it just got out of hand.

18                You guys have showed me no mercy, and I can

19    appreciate that.      I also -- I want to -- my kids, all I --

20    all I wanted to be was their dad.         That's it.     I didn't want

21    to share them with anybody.        And now unfortunately -- and I

22    understand you have kept them -- you kept my kids from my

23    family that had nothing to do with this.

24                And there was -- there was a lot of promises made

25    by the prosecutor over there and here, and unfortunately for
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 20 of 40 PageID #: 844
                                                                                   20


 1    me it's -- they just -- it just wasn't -- it's like they had

 2    amnesia, and I can appreciate that too.

 3                 And I'm sure you've said a lot of mean things about

 4    me.     And I can -- and it's -- it's -- some of it's true.

 5    Some of it ain't.      And I can appreciate that the -- I can

 6    appreciate the fact that I want to get this -- I want to get

 7    this closure.     I hope you-all are getting closure.          I -- I --

 8    I hope you have got closure.

 9                 I miss my kids terribly.       I have -- I have -- I --

10    I have wrote them a thousand letters, and I know they

11    haven't -- they haven't seen one of them, not one letter.

12    And, you know, I get pictures of them, and I get to see

13    them -- I get to see them grow up on Facebook.

14                 Unfortunately -- and unfortunately my wife will

15    never get to see them, not at all.          And I -- and I -- and I

16    can tell you that that was not what I wanted.            I wanted us to

17    have our family, and our kids deserved to be a family.              They

18    did deserve to be a family.        And that wasn't my choice.

19                 That was -- but I did -- I did make some bad

20    choices.     I made a mistake.     And I've accepted -- I accepted

21    full -- I have accepted full responsibility, every bit of it.

22                 And I can appreciate all of the things that you've

23    done.     I do appreciate, Cheryl, you taking care of -- of --

24    of my babies.     I miss them very much.       Thanks.

25                 THE COURT:    Thank you.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 21 of 40 PageID #: 845
                                                                                   21


 1                Mr. Ferrell, are there some victims who would like

 2    to be heard in this matter?

 3                MR. FERRELL:     Yes, Your Honor.      Ms. Ruby Rawson

 4    would like to address the Court.         And Ms. Rawson is the

 5    mother of Jacque Sue Waller.

 6                MS. RAWSON:     All right.    I stand here today with

 7    mixed emotions.     For almost 18 years he was a part of our

 8    family.    We celebrated birthdays, holidays, anniversaries and

 9    took vacations together.       We had good times.

10                And speaking of anniversaries, yesterday would have

11    been yours and Jacque's, your 24th.          Remember how you would

12    always remind us how many years you'd been in the family?

13    How and why did it have to come to this?

14                And for the last year of Jacque's life when she was

15    telling us that you were going to kill her I couldn't believe

16    what she was telling me.       I said, "Doesn't he realize we

17    won't let him get away with it?"         She said, "Mom, he thinks

18    he's smarter than everyone. "

19                I remember one time when she called, and she was so

20    scared, and I told her to call 911.          She said she wouldn't do

21    it, because she said it would hurt your chances for getting a

22    pilot's license, and she wanted you to have the opportunity

23    to get a good job.

24                Her dad wanted to come down with her brother to

25    change your attitude, but she refused saying that it would
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 22 of 40 PageID #: 846
                                                                                   22


 1    only make matters worse.       How much worse could they have

 2    gotten?

 3                We didn't know how evil you had become.           She also

 4    told me you wouldn't let her live because she knew too much

 5    on you.    She said you had killed someone before and you would

 6    do it again.     She was so scared that she said, "Mom, I just

 7    don't want to be dead."

 8                Then we got the call on June 1st that no mother

 9    ever wants to hear.      Cheryl told us, "Mom, he did it.          He's

10    killed her."     You had killed our precious Jacque, the mother

11    of your children.

12                For two long years we had to worry about what you

13    had done with her.      Stan had every intention of trying to

14    kill you, and he would have except then that he would never

15    find Jacque.     And after a long discussion with the sheriff

16    and Lieutenant James, he decided to let the law deal with

17    you.

18                We could not tell the kids we knew it was you that

19    had killed her.     When we did tell them, it was heartbreaking.

20    The kids were so upset and wondering if you would come after

21    them and kill them too.

22                On June 8th, 2013, we had to bury our precious

23    Jacque on our fiftieth wedding anniversary.

24                And now after six long years we will get the

25    satisfaction of knowing you will never be a part of your
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 23 of 40 PageID #: 847
                                                                                   23


 1    children's lives.      You won't get to see how great Addison is

 2    at basketball and soccer or what a great soccer player Maddox

 3    is or Avery in gymnastics and dance.

 4                Grandpa was with Avery when she caught a 6-pound

 5    bass and got a nice buck last season.          Maddox got a deer two

 6    years ago, and he has the makings of a really good soccer

 7    player Addison is a natural athlete, and she will be

 8    beautiful no doubt.

 9                Bob and Cheryl have taken over the role of mother

10    and father, and your name is seldom ever mentioned.

11                And we have never tried to keep the kids away from

12    your family.     Your family has never talked to us or asked us

13    about seeing the kids.       Never.

14                Jacque is talked about often and lovingly just like

15    you never even existed except as a nightmare, or, as Jacque

16    had to say, just a sperm donor.

17                Two months ago we picked up the kids from school,

18    and the latest news about your plea agreement came on the

19    radio.    Avery said, "They're talking about our dad" and

20    listened very intently to what was being said and said, "I

21    knew he strangled her, but I didn't know he beat her to

22    death.    Why can't they do to him what he did to her?"            So you

23    see, they know how you truly are.

24                It's so sad it had to come to this.          You could have

25    just let her get the divorce, but you chose to throw her
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 24 of 40 PageID #: 848
                                                                                   24


 1    away.    You had a beautiful family, but you threw them all

 2    away.

 3                Jacque did come back to tell us good bye one day.

 4    We were at Cheryl's house watching the girls while Cheryl and

 5    Maddox had gone to town.       No doors opened or closed, but in a

 6    very clear voice we heard Jacque say, "I'm home."             Avery was

 7    in her bedroom.     She came out, and she said, "I heard Cheryl

 8    say she was home."

 9                Cheryl and Jackie's voices were so much alike I

10    couldn't tell them apart on the phone.           There is no doubt

11    that she just wanted to let us know she is nearby and only a

12    heartbeat away.

13                You may have killed her physical body, but you will

14    never kill her spirit.       I wouldn't be surprised if she was

15    here today in spirit.       She always did have a great sense of

16    humor.

17                We are getting old, and I doubt we'll ever see you

18    again.    But you can go off to your prison cell assured that

19    we wish you nothing but bad things.          That's not very nice of

20    us, but what you did to our family is unforgivable.

21                I pray that God forgives you, because I can't.             I

22    may in time, but right now I just can't.

23                THE COURT:     Mr. Ferrell, are there any further

24    victims who would like to be heard today?

25                MR. FERRELL:     We did not plan on anyone else
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 25 of 40 PageID #: 849
                                                                                   25


 1    addressing the Court.       I don't know in light of the remarks

 2    that have been made if there was any other members of the

 3    family that wish to address the Court.

 4                With the Court's permission --

 5                THE COURT:     You may.

 6                MR. FERRELL:     -- Mrs. Cheryl Brenneke would like to

 7    address the Court.

 8                MS. BRENNEKE:      This won't be long because I haven't

 9    prepared anything.

10                So much of what you just said is just laughable.

11    Acting as if you had not had several affairs.            Should she

12    haven't had accepted adultery, Clay?          Should she have

13    accepted that?     Don't act like it didn't happen.            Don't try

14    to paint yourself with a good brush.          She should not have had

15    to accept all of your adultery and abuse, manipulation and

16    abuse.

17                What about the six holes you dug before you used

18    the last one?     Six holes.     Don't act like it was just some

19    crazy notion that you snapped one day.           That is not what

20    happened.    It was cold.      It was calculated.      Evil.     That's

21    it.   Evil sits before me.       Shame on you.     Shame on you.

22                THE COURT:     Are there any further victims that

23    would like to be heard?

24                MR. FERRELL:     No, Your Honor.

25                THE COURT:     Mr. Ferrell.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 26 of 40 PageID #: 850
                                                                                   26


 1                MR. FERRELL:     If it please the Court, Your Honor.

 2    There is so much that could be said right now, but in light

 3    of the presentence report and in light of the statements made

 4    by the victim's family and in light of the binding plea

 5    agreement which has been accepted by this Court I'm going to

 6    exercise discretion and self-restraint.

 7                I would simply like to say that despite whatever

 8    statements the Defendant may wish to make here in the

 9    courtroom or otherwise the Court is aware of the facts in

10    this case as set out in the presentence report and that

11    Jacque Sue Waller was the victim of domestic abuse for years

12    and years, and Clay Waller made the decision to take her

13    life, and he told her in advance that if she ever filed for

14    divorce, it would be signing her own death warrant.

15                He thought about this for months.          He dug the grave

16    the day before and spent the night in the home of his

17    girlfriend in Illinois before he committed this murder.              And

18    in the course of this murder he brutally beat and strangled a

19    loving mother and beautiful young woman and left their three

20    children without parents.

21                There is absolutely -- the only thing the

22    Government would say at this point with regard to the plea

23    agreement is it's regrettable that the death penalty is not

24    available in this case, because in the opinion of the

25    Government that would be the only true sentence that should
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 27 of 40 PageID #: 851
                                                                                   27


 1    be imposed, but that is not available.

 2                We ask the Court simply to accept the plea

 3    agreement in this case and impose the sentence of 420 months,

 4    because we believe it's in the best interest of the people of

 5    the United States of America to resolve this case in this

 6    matter, and we ask the Court to sentence this Defendant to

 7    420 months in the Federal Bureau of Prisons.

 8                THE COURT:     Thank you.

 9                Is there anything further from either of the

10    parties?

11                MR. LYNCH:     Not on behalf of the Defendant, Your

12    Honor.

13                THE COURT:     Anything further,

14    Mr. Ferrell?

15                MR. FERRELL:     No, Your Honor.

16                THE COURT:     All right.    Then I will now proceed

17    with respect to the sentencing in this matter.

18                There's no good -- there is no good answer here.

19    There's no good result here.        There are times when our system

20    of justice cannot do all that we would hope it can accomplish

21    for us, because we can't, of course, ever bring somebody back

22    to life.    And what our system of justice has to offer us in

23    situations like this is inadequate, but it's the best we have

24    to offer.

25                I have reviewed this matter carefully.           It is a
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 28 of 40 PageID #: 852
                                                                                   28


 1    tragic matter, but I do find that in this instance the

 2    sentence -- the sentencing guideline range properly reflects

 3    the factors that I need to consider under the statute.

 4                I have looked at the Defendant's background and

 5    history.    I have taken into account his own difficult

 6    childhood, his own mental health issues, and I have taken

 7    that into account in evaluating whether this is or is not an

 8    appropriate sentence.

 9                I have also tried to take into account the nature

10    and circumstances of this offense, which could not possibly

11    be any more tragic than they are to have a young woman lose

12    her life -- lose her life at the hands of her husband and to

13    leave three children essentially without parents.             The nature

14    and circumstances of the offense are as tragic as any that

15    could ever come before the Court.

16                And, nevertheless, I believe balancing all of the

17    factors here taking into account Mr. Waller's age at the age

18    of 47, taking into account the sentence that has been agreed

19    to by the parties of 420 months, which is 35 years if I'm not

20    incorrect, Mr. Waller will be in his eighties before the time

21    that this sentence or close to -- I realize he's been in

22    prison for -- he's been in custody for a couple of years, but

23    he'll be close to 80 years old at the time that that 35 years

24    runs.

25                And it appears, I believe, the family has been
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 29 of 40 PageID #: 853
                                                                                     29


 1    represented in this matter vigorously and appropriately by

 2    the United States Attorney's Office and that the United

 3    States Attorney's Office has attempted to take into account

 4    what is also to be achieved from closure in this matter.

 5                And for all of those reasons I believe that a

 6    sentence of 420 months is sufficient but not more than

 7    necessary to achieve the statutory sentencing objectives.

 8                I can't say for sure, Mr. Waller, in light of your

 9    comments here today that it fully holds you accountable,

10    because you still seem to think that some of what has

11    happened here was somehow the fault of Jacque Waller.                 And if

12    that is your thinking, I don't know if that's what you

13    intended when you made some of the comments that you did, but

14    that's kind of what it sounded like, sir.

15                THE DEFENDANT:      Do you mind if I say something

16    about that?     I mean, because -- because of my speech it's

17    sometimes -- I say things that are an easier word to get out.

18                THE COURT:     All right.    So am I correct, sir, in

19    stating that it was not your intent here today to suggest

20    that Ms. Waller was -- was at all to blame for what occurred

21    here?

22                THE DEFENDANT:      Oh, no, it was -- it was actually

23    all my fault.     I'm taking full responsibility for that.

24                THE COURT:     All right.    So thank you, sir.       I

25    appreciate you saying that.        And I hope that that
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 30 of 40 PageID #: 854
                                                                                   30


 1    clarification by you is helpful to the family and friends of

 2    the victim in this matter.

 3                But, in any event, I do believe that a sentence of

 4    420 months is sufficient but not more than necessary to

 5    achieve the statutory sentencing objectives.            I trust that it

 6    will, in fact, hold you accountable, Mr. Waller, and deter

 7    you from any similar acts in the future, that it will I hope

 8    deter others from engaging in similar conduct, and I believe

 9    that this sentence is -- is consistent.           I believe it does

10    not achieve -- it does not create any disparity among

11    similarly situated defendants who are facing similarly

12    situated offenses.

13                I do believe that in light of the lengthy term of

14    the sentence here that it will, in fact, protect the public

15    from further crimes of the Defendant and serve to detour both

16    you and others from similar conduct in the future.

17                And it is also my hope, sir, that while you are in

18    the Bureau of Prisons you will receive educational and

19    medical and mental health treatment that you may need while

20    you are in the Bureau of Prisons.

21                And, perhaps, if nothing else for you, sir, you

22    have heard that it is not the desire of Ms. Waller's sister

23    to keep -- keep your family from seeing your children.              And

24    35 years is a long time, and we'll just have to see how

25    things develop over the course of those years.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 31 of 40 PageID #: 855
                                                                                   31


 1                Now, does either party have any objections to my

 2    consideration of the statutory sentencing factors or believe

 3    there's any particular factor I failed to properly consider?

 4                MR. FERRELL:     The Government does not, Your Honor.

 5                MR. LYNCH:     One moment, Your Honor.

 6                THE COURT:     Yes.

 7                MR. LYNCH:     We have no objection, Your Honor.

 8                THE COURT:     All right.    And so the sentence that I

 9    intend to impose here is pursuant to the binding plea

10    agreement in this matter, a sentence of 420 months to be

11    followed by five years of supervised release.

12                It is my understanding that there is no request

13    being made with respect to restitution; is that correct?

14                MR. FERRELL:     That's correct, Your Honor.

15                THE COURT:     There is, of course, a special

16    assessment of $100 that I must impose as a part of this

17    sentence.

18                And, of course, the Defendant has agreed as part of

19    his plea agreement to certain conditions of forfeiture that

20    will also be a part of his judgment in this matter.

21                Now, is there any reason that I should not proceed

22    with respect to the formal statement of the sentence at this

23    time?

24                MR. LYNCH:     Your Honor, I would only add that part

25    of our requested sentence includes that the sentence be
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 32 of 40 PageID #: 856
                                                                                   32


 1    imposed served concurrently with the sentence imposed in the

 2    Circuit Court of Cape Girardeau County under Docket Number

 3    12-CG-CR-00686-01.

 4                THE COURT:     That is my understanding as well, and

 5    that also was a part of the parties' binding plea agreement,

 6    and that is my intent to order that that sentence run

 7    concurrently.

 8                MR. LYNCH:     Thank you, Your Honor.

 9                THE COURT:     Anything further before I formally

10    state the sentence?

11                MR. FERRELL:     Nothing further from the Government,

12    Your Honor.

13                MR. LYNCH:     Not on behalf of the Defendant, Your

14    Honor.

15                THE COURT:     Pursuant to the Sentencing Reform Act

16    of 1984 and the provisions of 18 U.S.C. 3553(a) it is the

17    judgment of the court that the Defendant, James Clay Waller,

18    II, is hereby committed to the custody of the Bureau of

19    Prisons to be imprisoned for a term of 420 months.

20                This sentence shall run concurrent to the sentence

21    the Defendant is currently serving for the State of Missouri

22    in Docket Number 12-CG-CR-00686-01 pursuant to the provisions

23    of the United States Sentencing Guideline Section 5G1.3.

24                Upon release from imprisonment the Defendant shall

25    be placed on supervised release for a term of five years.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 33 of 40 PageID #: 857
                                                                                   33


 1                Within 72 hours of release from the custody of the

 2    Bureau of Prisons the Defendant shall report in person to the

 3    probation office in the district to which the Defendant is

 4    released.

 5                As part of your supervision you must comply with

 6    the following mandatory conditions of supervision:             You must

 7    not commit another federal, state or local crime.             You must

 8    not unlawfully possess a controlled substance.            You must

 9    refrain from any unlawful use of a controlled substance.              It

10    is recommended that the mandatory drug testing be suspended

11    based upon the determination that you pose low risk of future

12    substance abuse.

13                You must cooperate in the collection of DNA as

14    directed by the probation office if the collection of such

15    sample is authorized pursuant to 42 U.S.C. Section 14135(a).

16                For a domestic violence crime as defined in 18

17    U.S.C. Section 3561(b) you must participate in an approved

18    program for domestic violence.

19                As part of your supervision you must comply with

20    the standard conditions of supervision that have been adopted

21    by this Court.

22                And, Mr. Lynch, I know the standard conditions were

23    set forth in detail in the presentence report as well as the

24    reason for each condition.        Did you have an opportunity to

25    review those with your client?
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 34 of 40 PageID #: 858
                                                                                   34


 1                MR. LYNCH:     I did, Your Honor.

 2                THE COURT:     Do you wish me to read those standard

 3    conditions, or do you wish to waive the reading of the

 4    standard conditions?

 5                MR. LYNCH:     We'll waive the reading of the standard

 6    conditions, Your Honor.

 7                THE COURT:     All right.    Thank you.

 8                As part of supervision you must comply with the

 9    following additional special conditions:           If it is determined

10    there are costs associated with any services provided, you

11    shall pay those costs based on a co-payment fee established

12    by the probation office.

13                You must participate in a mental health treatment

14    program and follow the rules and regulations of that program.

15    The probation officer, in consultation with the treatment

16    provider, will supervise your participation in the program on

17    matters such as provider, location, modality, duration,

18    intensity, et cetera.

19                You must submit your person, property, house,

20    residence, vehicle, papers, computers as defined in 18 U.S.C.

21    Section 1030(e)(1), other electronic communications or data

22    storage devices, or media, or office, to a search conducted

23    by a United States Probation Officer.

24                You must warn any other occupants that the premises

25    may be subject to searches pursuant to this condition.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 35 of 40 PageID #: 859
                                                                                   35


 1                The probation officer may conduct a search under

 2    this condition only when reasonable suspicion exists that you

 3    have violated a condition of supervision and that the areas

 4    to be searched contain evidence of this violation.

 5                The Court finds that the Defendant does not have

 6    the ability to pay a fine.

 7                It is further ordered that the Defendant shall pay

 8    to the United States a special assessment of $100, which

 9    shall be due immediately.

10                And, Mr. Lynch, does the Defendant have any request

11    to make with respect to the Bureau of Prisons?

12                MR. LYNCH:     Your Honor, we would ask the Court in

13    consideration of a recommendation that he be considered for

14    placement at the federal BOP facility in Greenville, Illinois

15    and/or Marianna, Florida.

16                THE COURT:     I'm sorry, Greenville or --

17                MR. LYNCH:     Marianna, Florida.

18                THE COURT:     Marianna, Florida?

19                MR. LYNCH:     Yes.   M-a-r-i-a-n-n-a.

20                THE COURT:     I further request that the Defendant be

21    housed at the Bureau of Prisons' facility in Greenville or in

22    Marianna, Florida.       This request is made to the extent it is

23    consistent with the Bureau of Prisons' policies.

24                And you understand, Mr. Waller, I can't order that

25    you be sent to a particular facility.          I can only make that
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 36 of 40 PageID #: 860
                                                                                   36


 1    request, and then that will be up to the Bureau of Prisons.

 2                THE DEFENDANT:      Yes.

 3                THE COURT:     Now, does either party know of any

 4    reason why the sentence should not be imposed as stated?

 5                MR. FERRELL:     No, Your Honor.

 6                MR. LYNCH:     No, Your Honor.

 7                THE COURT:     All right.    Then I order the sentence

 8    be imposed as stated.

 9                The Defendant is also subject to forfeiture

10    pursuant to the provisions and the agreement of forfeiture

11    that is set forth in detail in the plea agreement that was

12    entered into between the parties.

13                Is there anything further that the United States

14    wishes to place on the record with respect to forfeiture?

15                MR. FERRELL:     Not at this time, Your Honor.

16                THE COURT:     All right.    Then, Mr. Waller, I have

17    just a couple of other matters to state to you.            Obviously,

18    you're going away to prison for a very, very long time.              And

19    when you get released, I won't be around anymore.

20                But I hope when you are in the Bureau of Prisons

21    that you will take advantage of all of the programs that they

22    have to offer you, that you will work on your own mental

23    health issues, that you will try to get control of the anger

24    issues that you obviously have and that you will at some

25    point during this time come to an appropriate place in terms
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 37 of 40 PageID #: 861
                                                                                   37


 1    of accepting responsibility for the events that have occurred

 2    here.

 3                I also want to advise you, sir, that you may appeal

 4    your conviction if you believe that your guilty plea was

 5    somehow unlawful or involuntary or there was some fundamental

 6    defect in the proceedings that was not waived by the guilty

 7    plea.

 8                Under some circumstances a Defendant also has the

 9    right to appeal his sentence imposed, however -- the sentence

10    itself.    However, the Defendant may have waived that right as

11    part of a plea agreement, and you have entered into a plea

12    agreement that waives some or all of your right to appeal the

13    sentence itself.

14                Now, those waivers are generally enforceable, sir,

15    but if you believe that the waiver itself is not valid or

16    doesn't cover some ground that you wish to raise, you may

17    present that theory to the appellate court.

18                You have the right to apply for leave to appeal

19    informa pauperis, which means without payment, and your

20    attorney or the Clerk of Court will prepare a filing notice

21    of appeal upon your request.

22                But please know, sir, that with few exceptions any

23    notice of appeal must be filed within 14 days of the entry of

24    judgment, and I fully expect that judgment to be entered

25    today.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 38 of 40 PageID #: 862
                                                                                   38


 1                And, Mr. Lynch, I ask that you review with your

 2    client and properly file the form in compliance with Local

 3    Rule 12.07.

 4                MR. LYNCH:     Your Honor, may I make my usual record

 5    in that regard?

 6                THE COURT:     You may.

 7                MR. LYNCH:     With respect to the plea agreement

 8    filed with this Court on October 5th, 2017, there contained a

 9    provision wherein Mr. Waller waived his right to appeal most

10    aspects of this particular matter, including the sentencing

11    imposed if the Court was inclined to accept our binding

12    recommendation.

13                In light of the fact that the Court did, indeed,

14    accept this particular recommendation I have reviewed the

15    notice of compliance with Local Rule 12.07a and again

16    explained to Mr. Waller his appellate rights where

17    applicable, applicable, or if any.

18                Based on discussions, Mr. Waller did, indeed,

19    execute this particular notice advising me that he does not

20    want my office to file a notice of appeal on his behalf, for

21    which I will now file with the Court.

22                THE COURT:     All right.    And, Mr. Waller, is that,

23    in fact, correct that you have advised Mr. Lynch not to file

24    any notice of appeal upon your behalf?

25                THE DEFENDANT:      Yes, ma'am.
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 39 of 40 PageID #: 863
                                                                                   39


 1                 THE COURT:     All right.   Thank you.     And thank you,

 2    Mr. Lynch.

 3                 MR. LYNCH:     Thank you.

 4                 THE COURT:     Is there anything further for the

 5    Court's consideration?

 6                 MR. FERRELL:     No, Your Honor.

 7                 THE COURT:     All right.   Then we'll be adjourned in

 8    this matter.     Thank you.

 9                 (PROCEEDINGS CONCLUDED AT 12:04 P.M.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case: 1:16-cr-00058-AGF Doc. #: 107 Filed: 09/29/18 Page: 40 of 40 PageID #: 864
                                                                                   40


 1                            C E R T I F I C A T E

 2

 3                I, Alison M. Garagnani, Registered Merit Reporter

 4    and Certified Realtime Reporter, hereby certify that I am a

 5    duly appointed Official Court Reporter of the United States

 6    District Court for the Eastern District of Missouri.

 7                I further certify that the foregoing is a true and

 8    accurate transcript of the proceedings held in the

 9    above-entitled case and that said transcript is a true and

10    correct transcription of my stenographic notes.

11                I further certify that this transcript contains

12    pages 1 through 40 inclusive and that this reporter takes no

13    responsibility for missing or damaged pages of this

14    transcript when same transcript is copied by any party other

15    than this reporter.

16                Dated Cape Girardeau, Missouri, this 29th day of

17    September, 2018.

18

19
      -----------------------------------------
20    /s/Alison M. Garagnani
      Alison M. Garagnani, CCR, CSR, RMR, CRR
21    Official Court Reporter

22

23

24

25
